Citation Nr: 0907184	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-35 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for 
atherosclerotic heart disease.

2.  Entitlement to service connection for hypertension.

3.  Whether the Veteran is competent for the purpose of the 
receipt of direct payment of Department of Veterans Affairs 
disability compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from February 1951 to 
February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The Veteran appeared and testified at a hearing held before 
the undersigned Veterans Law Judge in September 2008 at the 
RO.  Through his representative, the Veteran alleged that his 
original service connection claim for "heart condition" 
included not only a claim for hypertension, but also one for 
a systolic heart murmur.  Service connection for a systolic 
heart murmur, however, has not been considered by the RO or 
appealed to the Board.  Therefore, the issue of entitlement 
to service connection for a systolic heart murmur is REFERRED 
to the RO for appropriate action. 

The issues of service connection for hypertension and whether 
the Veteran is competent are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran service connection for 
atherosclerotic heart disease in a July 1988 rating decision.  
The Veteran did not appeal that decision, and it is final.

2.  None of the new evidence submitted subsequent to July 
1988 in support of the Veteran's claim for service connection 
for atherosclerotic heart disease is material.


CONCLUSIONS OF LAW

1.  The July 1988 RO rating decision that denied service 
connection for atherosclerotic heart disease is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 
20.201, 20.302 (2008).

2.  New and material evidence has not been received, and the 
Veteran's claim for service connection for atherosclerotic 
heart disease is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the Veteran in 
July 2005, prior to the initial AOJ decision on his claim.  
The Board finds that the notice provided fully complies with 
VA's duty to notify in such cases as this one (i.e., claim to 
reopen).  See Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(requiring VA notify claimant of the evidence and information 
that is necessary to reopen the claim and notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought).  Additionally, notice was provided to 
the Veteran in May 2006 pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Although this notice was untimely, the 
Board finds that the Veteran is not prejudiced thereby as he 
received appropriate notice and subsequent adjudication in 
multiple Supplemental Statements of the Case issued after May 
2006.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (defects in timing of notice may be cured by affording 
the Veteran appropriate notice and subsequent adjudication).

Likewise, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the Veteran submitted evidence in connection with his 
claim, which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the Veteran, and any error in this regard is 
harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

Generally the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  When a claim 
is one to reopen a finally decided claim, however, VA is not 
obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  38 C.F.R. § 3.159(c)(4)(iii).  Since the Veteran 
has failed to submit new and material evidence to reopen his 
claim for service connection for atherosclerotic heart 
disease, VA was not obligated to provide him with a medical 
examination.  Nevertheless, VA examination with appropriate 
medical opinions was obtained in April 2007 (with an October 
2007 addendum).

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Claim to Reopen

The Veteran's claim for service connection for 
atherosclerotic heart disease was previously denied by rating 
decision issued in July 1988.  Rating actions are final and 
binding based on evidence on file at the time the Veteran is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a).  The claimant has one year 
from notification of a RO decision to initiate an appeal by 
filing a Notice of Disagreement with the decision.  The 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The 
Veteran did not at any time indicate disagreement with this 
rating decision.  Therefore, it is final.  38 U.S.C.A. 
§ 7105.

The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the appellant 
is entitled to service connection.  Bernard v. Brown, 4 Vet. 
App. 384, 391 (1993) (interpreting the provision contained in 
38 U.S.C.A. § 7104(a) that the Board has jurisdiction to 
decide "all questions in a matter" on appeal).  When a 
claimant submits a claim for service connection for a 
disability, the question of whether there is new and material 
evidence to reopen the claim is implicated where there is a 
prior final decision regarding that claim.  Id. at 392.  
Although these are two separate questions, they are 
components of a single claim for service connection.  Id. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  With claims to reopen filed on or after August 29, 
2001, such as this one, "new" evidence is defined as 
evidence not previously submitted to agency decision makers 
and "material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  The evidence received 
subsequent to July 1988 is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The Board notes that the RO initially denied the Veteran's 
claim to reopen for service connection for atherosclerotic 
heart disease in a September 2005 rating decision on the 
basis that new and material evidence had not been received.  
In a July 2007 Supplemental Statement of the Case, the RO 
reopened the Veteran's claim for service connection based 
upon the April 2007 VA examination report, (apparently 
because the examiner provided a medical nexus opinion that 
was not previously of record), and denied the claim on the 
merits.  Subsequent Supplemental Statements of the Case 
continued to adjudicate the Veteran's claim on the merits.

The Board finds, however, that the VA examiner's medical 
nexus opinion is not material as it fails to raise a 
reasonable possibility of substantiating the claim.  After 
diagnosing the Veteran to have cardiac disease characterized 
by angina and pulmonary hypertension, the examiner rendered 
an opinion that the Veteran's heart disease is not caused by 
or the result of military service.  The rationale for this 
opinion was that there is no documented history in the 
service medical records of any heart disease.  Thus this 
opinion is against the Veteran's claim and, therefore, fails 
to establish the previously unestablished fact (i.e., the 
existence of a nexus relationship between the Veteran's 
current heart disease and his military service).  

Additionally, the examiner provided an opinion in an October 
2007 addendum that the Veteran's angina and pulmonary 
hypertension are not caused by or aggravated by his service-
connected schizophrenia.  Instead, the examiner opined that 
it is much more likely that these conditions are caused by 
the same factors which cause these diseases in the non-
schizophrenic population, specifically familial 
predisposition, cigarette smoking and unhealthy dietary and 
lifestyle factors.  As this opinion also fails to raise a 
reasonable possibility of substantiating the claim (i.e., 
establishing a nexus relationship between the Veteran's 
current heart disease and a service-connected disability), 
the Board finds that this medical opinion is not material.

Finally, the Board has considered the other new evidence of 
record consisting private and VA treatment records, internet 
articles, Social Security Administration records and the 
Veteran's statements and testimony.  The Board finds that 
this evidence is cumulative or not specific enough to raise a 
reasonable possibility of substantiating the claim.  The 
Veteran was advised in the July 2005 notice that he must 
submit evidence to substantiate that his atherosclerotic 
heart disease is related to service.  The new treatment 
records merely shows current treatment for this disease.  
None of the Veteran's treating physicians provide any 
statements relating the Veteran's atherosclerotic heart 
disease to his period of active service in the early 1950s.  

Furthermore, the Veteran, as a lay person, is not competent 
to establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, his 
statements and testimony as to a nexus relationship between 
his current atherosclerotic heart disease and his military 
service are not presumed credible as it is beyond his 
competence to make such an assertion.  See Duran v. Brown, 
7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  See also Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  

As for the internet articles submitted by the Veteran, none 
of these articles are sufficiently specific to the Veteran to 
provide the required degree of medical certainty to 
constitute medical nexus evidence.  Thus this evidence fails 
to raise a reasonable possibility of substantiating the 
claim.  Consequently, it is not material evidence.

Having found that the new evidence received in support of the 
Veteran's claim to reopen for service connection for 
atherosclerotic heart disease is not material, the Board 
finds that the Veteran's claim for service connection for 
atherosclerotic heart disease is not reopened.  Consequently, 
the Veteran's claim to reopen is denied.


ORDER

New and material evidence having not been received, the 
Veteran's claim for service connection for atherosclerotic 
heart disease is not reopened, and this aspect of his appeal 
is denied.  


REMAND

The Board finds that it is necessary to remand the Veteran's 
claims for service connection for hypertension and for 
determination of competency for further development.  




Hypertension

The Board finds that the Veteran should be provided with a VA 
hypertension examination to determine whether his current 
hypertension had its onset in service or was otherwise 
related to any injury or disease incurred in service.

Service treatment records show that, on entrance examination, 
the Veteran's blood pressure was 140/68.  He was treated in 
October 1951 for an initial diagnosis of hypertensive 
cardiovascular disease when his blood pressure was 190/90, 
and he was transferred to the U.S. Naval Hospital at Camp 
Pendleton.  A treatment note indicates the Veteran had labile 
blood pressure prior to admission, but that the Veteran was 
asymptomatic while in the hospital.  Thus the diagnosis was 
changed to Medical Observation (No Disease).  A subsequent 
blood pressure reading of 130/82 was taken in September 1953, 
and on separation examination in January 1954, the Veteran's 
blood pressure was 124/76.

Post-service medical records show the following blood 
pressure measurements within the first five years after 
service:  140/80 in February 1954 (shortly after discharge); 
130/80 in June 1955; and 125/80 in March 1959.  In addition, 
a July 1956 treatment note from a private medical facility 
indicates a diagnosis of vascular hyperreaction in the heart, 
"blood pressure normal today" (132/78).  Conversely, 
treatment records from August 1961 and December 1964 indicate 
physical examination was essentially normal; and a November 
1969 treatment record shows a blood pressure reading of 
110/70.  However, his blood pressure was 130/85 in December 
1970.  The first actual diagnosis of essential hypertension 
is not seen until in August 1979, but the treatment notes 
indicate the Veteran had been treated with medication for the 
previous five years.  

In view of the foregoing, the Board finds that a VA 
hypertension examination is necessary in order to obtain a 
medical opinion as to the likelihood that the Veteran's 
essential hypertension had its onset in service or is 
otherwise related to any injury or disease incurred in 
service.


Competency

In arguing the Veteran's claim against the finding of 
incompetency, the Veteran's representative set forth in its 
statement in lieu of VA Form 646 that a VA field examination 
was conducted after August 2007.  This includes enough detail 
to make it clear that she was referencing an actual report.  
In addition, at the Board hearing in September 2008, the 
representative again referred to this VA field examination in 
arguing the Veteran's case and presenting testimony from the 
Veteran.  

The Board has reviewed the claims file, however, and there is 
no copy of a VA field examination therein.  Nor has any VA 
field examination been cited by the RO as evidence in any 
adjudication of this claim.  

It appears from statements made by the representative that 
the findings of the VA field examiner are highly relevant to 
the Veteran's claim.  Thus, the Board finds that remand is 
necessary to have a copy of this VA field examination 
associated with the claims file and, thereafter, for the 
Veteran's claim to be readjudicated.

If, after a diligent search, it is determined that this VA 
field examination report is not available, then a social work 
assessment should be obtained.  In the April 2007 VA 
examination report upon which the determination of 
incompetency was made, the examiner responded "Yes" to the 
question of whether a social work assessment is necessary to 
render an opinion as to the Veteran's competency.  Given this 
response, it would appear that a competency determination 
would not be complete without such assessment having been 
performed and the results considered.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
hypertension examination.  The claims file 
must be provided to and reviewed by the 
examiner, who must indicate in his/her report 
that the review has been accomplished.

After reviewing the claims file and examining 
the Veteran, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that the Veteran's current 
hypertension had its onset in service or is 
otherwise related to any disease or injury 
incurred during service.  A complete 
rationale should be provided for any opinion 
rendered.

2.  Associate with the claims file the report 
of the VA field examination referred to by 
the Veteran's representative in her July 2008 
statement in lieu of VA Form 646 and at the 
Board hearing in September 2008.  If one 
cannot be found, then schedule a VA social 
work assessment to be conducted as 
recommended in the April 2007 VA psychiatric 
examination report, and associate the 
assessment report with the claims file.

3.  After conducting the above actions, the 
Veteran's claims should be readjudicated.  
If such action does not resolve the claims, 
a Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


